     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 1 of 36 Page ID #:1



 1   Robert C. Moest, Of Counsel, SBN 62166
     THE BROWN LAW FIRM, P.C.
 2   2530 Wilshire Boulevard, Second Floor
     Santa Monica, California 90403
 3
     Telephone: (310) 915-6628
 4   Facsimile: (310) 915-9897
     Email: RMoest@aol.com
 5
     Counsel for Plaintiff
 6

 7                                  UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 8

 9     RICHARD MOORE, derivatively on behalf of
       VERB TECHNOLOGY COMPANY, INC.,
10                                                          Case No.:
               Plaintiff,
11
               vs.
12

13     RORY J. CUTAIA, JEFF CLAYBORNE, and
                                                            JURY TRIAL DEMANDED
       JAMES P. GEISKOPF,
14
               Defendants,
15
               and
16

17     VERB TECHNOLOGY COMPANY, INC.,

18             Nominal Defendant.

19
                            VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
20

21                                              INTRODUCTION

22          Plaintiff Richard Moore (“Plaintiff”), by his undersigned attorneys, derivatively and on behalf of
23   Nominal Defendant Verb Technology Company, Inc. (“Verb” or the “Company”), files this Verified
24
     Shareholder Derivative Complaint against Individual Defendants Rory J. Cutaia, Jeff Clayborne, and
25
     James P. Geiskopf (collectively, the “Individual Defendants” and together with Verb, the “Defendants”)
26
     for breaches of their fiduciary duties as directors and/or officers of Verb, unjust enrichment, and waste of
27

28   corporate assets. As for his complaint against the Individual Defendants, Plaintiff alleges the following

                                    Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 2 of 36 Page ID #:2



 1   based upon personal knowledge as to himself and his own acts, and information and belief as to all other
 2   matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys, which
 3
     included, among other things, a review of the Defendants’ public documents, conference calls and
 4
     announcements made by Defendants, United States Securities and Exchange Commission (“SEC”) filings,
 5
     wire and press releases published by and regarding Verb, legal filings, news reports, securities analysts’
 6

 7   reports and advisories about the Company, and information readily obtainable on the Internet. Plaintiff

 8   believes that substantial evidentiary support will exist for the allegations set forth herein after a reasonable

 9   opportunity for discovery.
10                                          NATURE OF THE ACTION
11
             1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed by
12
     Verb’s directors and officers from January 3, 2018 through the present (the “Relevant Period”).
13
             2.      Verb is a Nevada corporation with its principal executive offices located in Los Angeles,
14

15   California. Verb provides cloud-based software products focused on “Customer Relationship

16   Management” (“CRM”). The CRM industry is intensely competitive, and Verb has failed to generate any

17   significant profits since the Company was founded.
18
             3.      On January 2, 2018, shortly before the start of the Relevant Period, Verb entered into an
19
     agreement (the “Oracle Agreement”) with Oracle Corporation (“Oracle”), one of the largest software
20
     companies in the world, and a well-established player in the CRM industry.
21
             4.      The Oracle Agreement provided that Verb would develop an application to integrate
22

23   “notifiCRM,” the Company’s principal CRM application, into “NetSuite,” Oracle’s CRM services

24   platform. The Oracle Agreement further provided that Oracle would reserve the right to use or decline to
25   use Verb’s trade name, trademarks, or other marketing materials in conjunction with any of Oracle’s
26
     marketing activities.
27

28
                                                         2
                                     Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 3 of 36 Page ID #:3



 1          5.      During this time, the Individual Defendants conspired to grossly misrepresent the terms of
 2   the Oracle Agreement to the public in order to create a more favorable perception of the Company’s
 3
     business prospects and artificially inflate the value of the Company’s stock.
 4
            6.      On January 3, 2018, Verb announced the Oracle Agreement in a current report filed with
 5
     the SEC on a Form 8-K (the “January 8-K”). The January 8-K claimed that Oracle and the Company had
 6

 7   agreed to jointly develop an application to integrate notifiCRM into NetSuite, which Oracle would then

 8   market through its “existing network of approximately 2,000 Oracle NetSuite sales reps.”

 9          7.      Verb continued to tout the Oracle Agreement during the next several months. On February
10   23, 2018, during an interview with Uptick Newswire, Defendant Cutaia stated that Oracle would sell
11
     notifiCRM as an “upgrade” to NetSuite. Defendant Cutaia made similar representations in a March 1,
12
     2018 video posted to YouTube, which stated that Oracle “will market [the Company’s] product as an
13
     upgrade feature” to Oracle customers.
14

15          8.      On April 2, 2018, the Company filed with the SEC its annual report for the fiscal year

16   ended December 31, 2017 (the “2017 10-K”). The 2017 10-K stated that the Company and Oracle had

17   entered into an agreement to “integrate [the Company’s] notifiCRM product into [Oracle’s] NetSuite
18
     platform on a revenue share basis.”
19
            9.      During the time the Company issued these false and misleading statements, the price of the
20
     Company’s stock rose dramatically. At the close of trading on April 19, 2018, the price of the Company’s
21
     stock was $2.70 per share, an astonishing increase of over 2000% from the $0.12 per share price of the
22

23   Company’s stock at the close of trading on January 3, 2018. 1

24          10.     On April 23, 2018, the Company issued a report that disclosed, for the first time, the text
25   of the Oracle Agreement. This disclosure made it clear to the investing public that the Company’s
26

27
     1
       The stock prices listed herein are adjusted for the Company’s 15:1 reverse stock split effective at the
28   close of business on February 4, 2019.
                                                        3
                                    Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 4 of 36 Page ID #:4



 1   relationship with Oracle was not what the Company had purported it to be. Nevertheless, the report
 2   maintained to investors that a press release announcing the integration of Verb’s product with NetSuite
 3
     had been prepared and was underway for public release.
 4
            11.     Over the course of the next few days, the price of the Company’s stock declined
 5
     precipitously. By the close of trading on April 27, 2018, the price of the Company’s stock was $1.28, a
 6

 7   decrease of nearly 48% from the Company’s stock price at the close of trading on April 19, 2018, prior to

 8   the Company’s disclosure.

 9          12.     On April 30, 2018, in an attempt to assuage the market’s concerns, Defendant Cutaia
10   released a video claiming that the Company and Oracle would release a joint press release “within days”
11
     to shed more light on the Oracle Agreement and the nature of the relationship between Oracle and the
12
     Company. No such press release was ever issued.
13
            13.     Following this announcement, as the market questioned the true relationship between Verb
14

15   and Oracle, the price of Verb stock continued to plummet, from $1.54 per share at the close of trading on

16   April 30, 2018, to $1.08 at the close of trading on May 2, 2018, representing a 60% decline from the

17   Company’s stock price at the close of trading on April 19, 2018.
18
            14.     During the Relevant Period, the Individual Defendants, in breach of their fiduciary duties
19
     owed to Verb, willfully or recklessly made and/or caused the Company to make false and misleading
20
     statements regarding the Company’s operations and business prospects. Specifically, the Individual
21
     Defendants willfully or recklessly misrepresented and/or caused the Company to misrepresent the nature
22

23   of its relationship with Oracle by making false and misleading statements to the investing public that failed

24   to disclose, inter alia, that: (1) Oracle had not agreed to jointly develop an application to integrate
25   notifiCRM into NetSuite; (2) Oracle had not agreed to jointly market the Company’s software to its
26
     customers and the public through, inter alia, Oracle’s existing network of sales representatives; (3) the
27
     Oracle Agreement had thus been overstated; (4) the Oracle Agreement merely provided Verb with access
28
                                                        4
                                    Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 5 of 36 Page ID #:5



 1   to an application developer toolkit and; (5) Verb had to pay a fee to Oracle in connection with the
 2   partnership and access to the toolkit. As a result of the foregoing, the Company’s public statements
 3
     regarding its business, operations, and prospects were materially false, misleading, and lacked a
 4
     reasonable basis in fact at all relevant times.
 5
            15.     The Individual Defendants failed to correct and/or caused the Company to fail to correct
 6

 7   these false and misleading statements and omissions of material fact, rendering them personally liable to

 8   the Company for breaching their fiduciary duties.

 9          16.     Additionally, in breach of their fiduciary duties, the Individual Defendants willfully or
10   recklessly caused the Company to fail to maintain internal controls.
11
            17.     The Individual Defendants’ breaches of fiduciary duty and other misconduct have
12
     subjected the Company and its Chief Executive Officer (“CEO”) and President to two federal securities
13
     fraud class action lawsuits pending in the United States District Court for the Central District of California
14

15   (the “Securities Class Actions”), the need to undertake internal investigations, losses from the waste of

16   corporate assets, and losses due to the unjust enrichment of Individual Defendants who benefitted from

17   the wrongdoing alleged herein, the Company has and will have to expend many millions of dollars.
18
            18.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants, most of
19
     whom are the Company’s current directors, of the collective engagement in fraud and misconduct by the
20
     Company’s directors, of the substantial likelihood of the directors’ liability in this derivative action, and
21
     of their not being disinterested and/or independent directors, a majority of Verb’s Board of Directors (the
22

23   “Board”) cannot consider a demand to commence litigation against themselves on behalf of the Company

24   with the requisite level of disinterestedness and independence.
25

26

27

28
                                                         5
                                     Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 6 of 36 Page ID #:6



 1                                         JURISDICTION AND VENUE
 2          19.     This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332. Plaintiff and the
 3
     Individual Defendants are citizens of different states and the amount in controversy exceeds the sum or
 4
     value of $75,000, exclusive of interest and costs.
 5
            20.     Additionally, this Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331
 6

 7   because Plaintiff’s claims raise a federal question pertaining to the claims made in the Securities Class

 8   Actions based on violations of the Securities Exchange Act of 1934 (the “Exchange Act”).

 9          21.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28
10   U.S.C. § 1367(a).
11
            22.     This derivative action is not a collusive action to confer jurisdiction on a court of the United
12
     States that it would not otherwise have.
13
            23.     The Court has personal jurisdiction over each of the Defendants because each Defendant
14

15   is either a corporation conducting business and maintaining operations in this District, or he or she is an

16   individual who is a citizen of California or who has minimum contacts with this District to justify the

17   exercise of jurisdiction over them.
18
            24.     Venue is proper in this District because Verb’s headquarters are located in this District. In
19
     addition, the Individual Defendants reside in this District, have conducted business in this District, and/or
20
     Defendants’ actions have had an effect in this District.
21
                                                      PARTIES
22

23          Plaintiff

24          25.     Plaintiff is a current shareholder of Verb. Plaintiff has continuously held Verb common

25   stock since he purchased them during the beginning of the Relevant Period. Plaintiff is a citizen of
26   Colorado.
27

28
                                                        6
                                    Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 7 of 36 Page ID #:7



 1

 2          Nominal Defendant Verb
 3
            26.      Verb is a Nevada corporation with its principal executive offices located at 344 South
 4
     Hauser Boulevard, Suite 414, Los Angeles, California 90036.
 5
            27.      The Company’s stock trades on the NASDAQ Stock Exchange (“NASDAQ”) under the
 6

 7   ticker symbol “VERB.” The Company previously traded its stock on the OTC and OTCQB markets

 8   (together, the “OTC”) under the ticker symbols “FUSZ” and “VRRB.”

 9          Defendant Cutaia
10          28.      Defendant Rory J. Cutaia (“Cutaia”) has served as the Company’s CEO, President,
11
     Chairman of the Board, Secretary, and Treasurer since he founded the Company in October 2014.
12
     According to the Company’s annual report filed with the SEC on February 7, 2019 on a Form 10-K for
13
     the fiscal year ended December 31, 2018 (the “2018 10-K”), as of February 1, 2019, Defendant Cutaia
14

15   beneficially owned 3,837,203 shares of the Company’s common stock, which represented 30.1% of the

16   Company’s outstanding stock as of that date. Given that the price per share of the Company’s common

17   stock at the close of trading on February 1, 2019 was $0.51, Defendant Cutaia owned approximately $1.95
18
     million worth of Verb stock.
19
            29.      For the fiscal year ended December 31, 2018, Defendant Cutaia received $1,622,000 in
20
     compensation from the Company. This included $436,000 in salary and $1,186,000 in all other
21
     compensation.
22

23          30.      The 2018 10-K stated the following about Defendant Cutaia:

24          Rory J. Cutaia has been our Chairman of the Board, Chief Executive Officer, President,
            Secretary, and Treasurer since the formation of CMG, in which roles he has continued to
25          serve through our October 2014 acquisition of bBooth USA to current. Mr. Cutaia founded
            CMG in 2012 and bBooth, Inc. in 2014. In May 2014, CMG and bBooth, Inc. merged and
26
            became known as bBoothUSA, which entity was acquired in October 2014 by GSD, our
27          predecessor. Prior to that, from October 2006 to August 2011, he was a partner
            and Entrepreneur-in-Residence at Corinthian Capital Group, Inc. (“Corinthian”), a private
28          equity fund based in New York City that invested in middle-market, U.S. based companies.
                                                        7
                                    Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 8 of 36 Page ID #:8



 1          During his tenure at Corinthian, from June 2008 to October 2011, he was the co-founder
            and Executive Chairman of Allied Fiber, Inc., a company engaged in the construction of a
 2          nation-wide fiber-optic network, and from June 2007 to August 2011, Mr. Cutaia was the
            Chief Executive Officer of GreenFields Coal Company, a company engaged in the
 3
            deployment of technology to recycle coal waste and clean-up coal waste sites. Before
 4          joining Corinthian, from January 2000 to October 2006, he founded and was the Chairman
            and Chief Executive Officer of The Telx Group, Inc. (“Telx”), a company engaged in the
 5          telecom carrier inter-connection, co-location, and data center business, which he sold in
            2006. Before founding Telx, he was a practicing lawyer with Shea & Gould, a prominent
 6          New York City law firm. Mr. Cutaia obtained his Juris Doctorate degree from the Fordham
 7          University School of Law in 1985 and his Bachelor of Science, magna cum laude, in
            business management from the New York Institute of Technology in 1982. We believe that
 8          Mr. Cutaia is qualified to serve on our board of directors because of his knowledge of our
            current operations, in addition to his education and business experiences described above.
 9
            31.     Upon information and belief, Defendant Cutaia is a citizen of California.
10

11          Defendant Clayborne

12          32.     Defendant Jeffrey R. Clayborne (“Clayborne”) has served as the Company’s Chief

13   Financial Officer (“CFO”) since July 2016. According to the 2018 10-K, as of February 1, 2019,
14   Defendant Clayborne beneficially owned 226,209 shares of the Company’s common stock, which
15
     represented 1.8% of the Company’s outstanding stock as of that date. Given that the price per share of the
16
     Company’s common stock at the close of trading on February 1, 2019 was $0.51, Defendant Clayborne
17
     owned approximately $115,366 worth of Verb stock.
18

19          33.     For the fiscal year ended December 31, 2018, Defendant Clayborne received $127,000 in

20   compensation from the Company. This included $110,000 in salary and $17,000 in option awards.

21          34.     The 2018 10-K stated the following about Defendant Clayborne:
22
            Jeffrey R. Clayborne has been our Chief Financial Officer since July 15, 2016. Mr.
23          Clayborne is an experienced finance professional with an entrepreneurial spirit and proven
            record of driving growth and profit for both Fortune 50 companies, as well as start-up
24          companies. Prior to joining the Company, Mr. Clayborne served as Chief Financial Officer
            and a consultant with Breath Life Healing Center from August 2015 to July 2016. From
25          September 2014 to August 2015, he served as Vice President of Business Development of
            Incroud, Inc and from May 2012 to September 2014, Mr. Clayborne served as President of
26
            Blast Music, LLC. Prior to this, Mr. Clayborne was employed by Universal Music Group
27          where he served as Vice President, Head of Finance & Business Development for Fontana,
            where he managed the financial planning and analysis of the sales and marketing division
28          and led the business development department. He also served in senior finance positions at
                                                        8
                                    Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 9 of 36 Page ID #:9



 1          The Walt Disney Company, including Senior Finance Manager at Walt Disney
            International, where he oversaw financial planning and analysis for the organization in 37
 2          countries. Mr. Clayborne began his career as a CPA at McGladrey & Pullen LLP (now,
            RSM US LLP), then at KPMG Peat Marwick (now, KPMG). He brings with him more
 3
            than 20 years of experience in all aspects of strategy, finance, business development,
 4          negotiation, and accounting. Mr. Clayborne earned his Master of Business Administration
            degree from the University of Southern California, with high honors.
 5
            35.    Upon information and belief, Defendant Clayborne is a citizen of California.
 6

 7          Defendant Geiskopf

 8          36.    Defendant James P. Geiskopf (“Geiskopf”) served as a Company director since the

 9   formation of the Company in October 2014. Defendant Geiskopf also serves as a member of the
10   Company’s Audit Committee, Governance and Nominating Committee, and as the Chair of the
11
     Compensation Committee. Additionally, Defendant Geiskopf served as the Chair of the Audit Committee
12
     until September 10, 2018. According to the 2018 10-K, as of February 1, 2019, Defendant Geiskopf
13
     beneficially owned 367,600 shares of the Company’s common stock, which represented 3% of the
14

15   Company’s outstanding stock as of that date. Given that the price per share of the Company’s common

16   stock at the close of trading on February 1, 2019 was $0.51, Defendant Geiskopf owned approximately

17   $187,476 worth of Verb stock.
18
            37.    The 2018 10-K stated the following about Defendant Geiskopf:
19
            James P. Geiskopf has been one of our directors since the formation of bBooth USA, in
20          which role he has continued to serve through our October 2014 acquisition of bBooth USA
            by GSD, our predecessor, to current. He also serves as our Lead Director. Mr. Geiskopf
21          has 32 years of experience leading companies in the services industry. From 1975 to 1986,
            Mr. Geiskopf served as the Chief Financial Officer of Budget Rent a Car of Fairfield
22
            California and from 1986 to 2007, he served as its President and Chief Executive Officer.
23          In 2007, he sold the franchise. Mr. Geiskopf served on the Board of Directors of Suisun
            Valley Bank from 1986 to 1993 and also served on the Board of Directors of Napa Valley
24          Bancorp from 1991 to 1993, which was sold to a larger institution in 1993. Since 2014,
            Mr. Geiskopf has served on the board of directors of ICOX Innovations, Inc., a public
25          company quoted on the OTC Markets Group Inc.’s OTCPK tier. From June 2013 to March
            16, 2017, the date of his resignation, Mr. Geiskopf had served as a director of Electronic
26
            Cigarettes International Group, Ltd., a Nevada corporation, whose common stock had been
27          quoted on the over-the-counter market (“ECIG”). ECIG filed a voluntary petition for relief
            under the provisions of Chapter 7 of Title 11 of the United States Code on March 16, 2017.
28
                                                         9
                                     Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 10 of 36 Page ID #:10



 1           38.     Upon information and belief, Defendant Geiskopf is a citizen of California.
 2                       FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS
 3
             39.     By reason of their positions as officers, directors, and/or fiduciaries of Verb and because
 4
      of their ability to control the business and corporate affairs of Verb, the Individual Defendants owed Verb
 5
      and its shareholders fiduciary obligations of trust, loyalty, good faith, and due care, and were and are
 6

 7    required to use their utmost ability to control and manage Verb in a fair, just, honest, and equitable manner.

 8    The Individual Defendants were and are required to act in furtherance of the best interests of Verb and its

 9    shareholders so as to benefit all shareholders equally.
10           40.     Each director and officer of the Company owes to Verb and its shareholders the fiduciary
11
      duty to exercise good faith and diligence in the administration of the Company and in the use and
12
      preservation of its property and assets and the highest obligations of fair dealing.
13
             41.     The Individual Defendants, because of their positions of control and authority as directors
14

15    and/or officers of Verb, were able to and did, directly and/or indirectly, exercise control over the wrongful

16    acts complained of herein.

17           42.     To discharge their duties, the officers and directors of Verb were required to exercise
18
      reasonable and prudent supervision over the management, policies, controls, and operations of the
19
      Company.
20
             43.     Each Individual Defendant, by virtue of his, her, or its position as a director and/or officer,
21
      owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good faith, and the
22

23    exercise of due care and diligence in the management and administration of the affairs of the Company,

24    as well as in the use and preservation of its property and assets. The conduct of the Individual Defendants
25    complained of herein involves a knowing and culpable violation of their obligations as directors and
26
      officers of Verb, the absence of good faith on their part, or a reckless disregard for their duties to the
27
      Company and its shareholders that the Individual Defendants were aware or should have been aware posed
28
                                                         10
                                      Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 11 of 36 Page ID #:11



 1    a risk of serious injury to the Company. The conduct of the Individual Defendants who were also officers
 2    and directors of the Company has been ratified by the remaining Individual Defendants who collectively
 3
      comprised the Board at all relevant times.
 4
                44.   As senior executive officers and directors of a publicly-traded company whose common
 5
      stock was registered with the SEC pursuant to the Exchange Act and traded on the OTC, the Individual
 6

 7    Defendants had a duty to prevent and not to effect the dissemination of inaccurate and untruthful

 8    information with respect to the Company’s financial condition, performance, growth, operations, financial

 9    statements, business, products, management, earnings, internal controls, and present and future business
10    prospects, including the dissemination of false information regarding the Company’s business, prospects,
11
      and operations, and had a duty to cause the Company to disclose in its regulatory filings with the SEC all
12
      those facts described in this Complaint that it failed to disclose, so that the market price of the Company’s
13
      common stock would be based upon truthful and accurate information. Additionally, the Individual
14

15    Defendants had a duty not to cause the Company to waste corporate assets.

16              45.   To discharge their duties, the officers and directors of Verb were required to exercise

17    reasonable and prudent supervision over the management, policies, practices, and internal controls of the
18
      Company. By virtue of such duties, the officers and directors of Verb were required to, among other
19
      things:
20
                      (a)    ensure that the Company was operated in a diligent, honest, and prudent manner in
21
      accordance with the laws and regulations of Nevada, California, and the United States, and pursuant to
22

23    Verb’s own Code of Ethics and Business Conduct;

24                    (b)    conduct the affairs of the Company in an efficient, business-like manner so as to
25    make it possible to provide the highest quality performance of its business, to avoid wasting the
26
      Company’s assets, and to maximize the value of the Company’s stock;
27

28
                                                        11
                                     Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 12 of 36 Page ID #:12



 1                   (c)       remain informed as to how Verb conducted its operations, and, upon receipt of
 2    notice or information of imprudent or unsound conditions or practices, to make reasonable inquiry in
 3
      connection therewith, and to take steps to correct such conditions or practices;
 4
                     (d)       establish and maintain systematic and accurate records and reports of the business
 5
      and internal affairs of Verb and procedures for the reporting of the business and internal affairs to the
 6

 7    Board and to periodically investigate, or cause independent investigation to be made of, said reports and

 8    records;

 9                   (e)       maintain and implement an adequate and functioning system of internal legal,
10    financial, and management controls, such that Verb’s operations would comply with all applicable laws
11
      and Verb’s financial statements and regulatory filings filed with the SEC and disseminated to the public
12
      and the Company’s shareholders would be accurate;
13
                     (f)       exercise reasonable control and supervision over the public statements made by the
14

15    Company’s officers and employees and any other reports or information that the Company was required

16    by law to disseminate;

17                   (g)       refrain from unduly benefiting themselves and other Company insiders at the
18
      expense of the Company; and
19
                     (h)       examine and evaluate any reports of examinations, audits, or other financial
20
      information concerning the financial affairs of the Company and to make full and accurate disclosure of
21
      all material facts concerning, inter alia, each of the subjects and duties set forth above.
22

23           46.     Each of the Individual Defendants further owed to Verb and its shareholders the duty of

24    loyalty requiring that each favor Verb’s interests and that of its shareholders over their own while
25    conducting the affairs of the Company and refrain from using their position, influence or knowledge of
26
      the affairs of the Company to gain personal advantage.
27

28
                                                          12
                                       Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 13 of 36 Page ID #:13



 1           47.     At all times relevant hereto, the Individual Defendants were the agents of each other and
 2    of Verb and were at all times acting within the course and scope of such agency.
 3
             48.     Because of their advisory, executive, managerial, and directorial positions with Verb, each
 4
      of the Individual Defendants had access to adverse, non-public information about the Company.
 5
             49.     The Individual Defendants, because of their positions of control and authority, were able
 6

 7    to and did, directly or indirectly, exercise control over the wrongful acts complained of herein, as well as

 8    the contents of the various public statements issued by Verb.

 9                 CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION
10           50.     In committing the wrongful acts alleged herein, the Individual Defendants have pursued,
11
      or joined in the pursuit of, a common course of conduct, and have acted in concert with and conspired
12
      with one another in furtherance of their wrongdoing. The Individual Defendants caused the Company to
13
      conceal the true facts as alleged herein. The Individual Defendants further aided and abetted and/or
14

15    assisted each other in breaching their respective duties.

16           51.     The purpose and effect of the conspiracy, common enterprise, and/or common course of

17    conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’ violations of
18
      law, including breaches of fiduciary duty, unjust enrichment, and waste of corporate assets; (ii) conceal
19
      adverse information concerning the Company’s operations, financial condition, legal compliance, and
20
      future business prospects; and (iii) artificially inflate the Company’s stock price.
21
             52.     The Individual Defendants accomplished their conspiracy, common enterprise, and/or
22

23    common course of conduct by causing the Company purposefully or recklessly to conceal material facts,

24    fail to correct such misrepresentations, and violate applicable laws. In furtherance of this plan, conspiracy,
25    and course of conduct, the Individual Defendants collectively and individually took the actions set forth
26
      herein. Because the actions described herein occurred under the authority of the Board, each of the
27

28
                                                         13
                                      Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 14 of 36 Page ID #:14



 1    Individual Defendants who is a director of Verb was a direct, necessary, and substantial participant in the
 2    conspiracy, common enterprise, and common course of conduct complained of herein.
 3
             53.      Each of the Individual Defendants aided and abetted and rendered substantial assistance in
 4
      the wrongs complained of herein. In taking such actions to substantially assist the commission of the
 5
      wrongdoing complained of herein, each of the Individual Defendants acted with actual or constructive
 6

 7    knowledge of the primary wrongdoing, either took direct part in, or substantially assisted in the

 8    accomplishment of that wrongdoing, and was or should have been aware of his or her overall contribution

 9    to and furtherance of the wrongdoing.
10           54.      At all times relevant hereto, each of the Individual Defendants was the agent of each of the
11
      other Individual Defendants and of Verb and was at all times acting within the course and scope of such
12
      agency.
13
                                             VERB’S CODE OF ETHICS
14

15           55.      The Company’s Code of Ethics and Business Conduct (the “Code of Ethics”) provides that

16    it was adopted by the Company to promote the following:

17           •     honest and ethical conduct, including the ethical handling of actual or apparent conflicts
                   of interest;
18
             •     full, fair, accurate, timely and understandable disclosure in all reports and documents
19                 that the Corporation files with, or submits to, the Securities and Exchange Commission
                   (“SEC”) and in other public communications made by the Corporation;
20           •     compliance with applicable governmental laws, rules and regulations;
             •     the protection of Corporation assets, including corporate opportunities and confidential
21                 information;
             •     fair dealing practices;
22
             •     the prompt internal reporting of violations of the Code; and
23           •     accountability for adherence to the Code.

24           56.      The Code of Ethics states that it applies to “the Chief Executive Officer, President, Chief
25    Financial Officer, Principal Executive Officer, Principal Financial Officer, Principal Accounting Officer,
26
      Controller, any Presidents of business units/divisions, any Vice-Presidents, any Executive Vice-
27

28
                                                          14
                                       Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 15 of 36 Page ID #:15



 1    Presidents, and persons performing similar functions . . . along with all directors and employees within
 2    the Corporation and its subsidiaries. . .”
 3
              57.      In a section titled, “honest and ethical conduct,” the Code of Ethics provides that “the
 4
      [Company’s] policy is to promote high standards of integrity by conducting its affairs honestly and
 5
      ethically,” stating:
 6

 7            The Corporation’s policy is to promote high standards of integrity by conducting its affairs
              honestly and ethically.
 8
              Each Employee must act with integrity and observe the highest ethical standards of
 9            business conduct in his or her dealings with the Corporation’s customers, suppliers,
              partners, service providers, competitors, employees and anyone else with whom he or she
10            has contact in the course of performing his or her job.
11
              A conflict of interest occurs when an individual’s private interest (or the interest of a
12            member of his or her family) interferes, or even appears to interfere, with the interests of
              the Corporation as a whole. A conflict of interest can arise when an Employee (or a member
13            of his or her family) takes actions or has interests that may make it difficult to perform his
              or her work for the Corporation objectively and effectively. Conflicts of interest also arise
14            when an Employee (or a member of his or her family) receives improper personal benefits
15            as a result of his or her position in the Corporation.

16            Loans by the Corporation to, or guarantees by the Corporation of obligations of, Employees
              or their family members are of special concern and could constitute improper personal
17            benefits to the recipients of such loans or guarantees, depending on the facts and
              circumstances. Loans by the Corporation to, or guarantees by the Corporation of
18
              obligations of, any Senior Officer or their family members are expressly prohibited.
19
              Whether or not a conflict of interest exists or will exist can be unclear. Conflicts of interest
20            should be avoided.

21            Specifically, each Employee must:
22
              •     act with integrity, including being honest and candid while still maintaining the
23                  confidentiality of information when required or consistent with the Corporation’s
                    policies;
24            •     avoid violations of the Code, including actual or apparent conflicts of interest with the
                    Corporation in personal and professional relationships;
25            •     disclose to the Board or the Audit Committee any material transaction or relationship
                    that could reasonably be expected to give rise to a breach of the Code, including actual
26
                    or apparent conflicts of interest with the Corporation;
27            •     obtain approval from the Board or Audit Committee before making any decisions or
                    taking any action that could reasonably be expected to involve a conflict of interest or
28                  the appearance of a conflict of interest;
                                                           15
                                        Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 16 of 36 Page ID #:16



 1           •     observe both the form and spirit of laws and governmental rules and regulations,
                   accounting standards and Corporation policies;
 2           •     maintain a high standard of accuracy and completeness in the Corporation’s financial
                   records;
 3
             •     ensure full, fair, timely, accurate and understandable disclosure in the Corporation’s
 4                 periodic reports;
             •     report any violations of the Code to the Board or Audit Committee;
 5           •     proactively promote ethical behaviour among peers in his or her work environment;
                   and
 6           •     maintain the skills appropriate and necessary for the performance of his or her duties.
 7
             58.      In a section titled, “Disclosure of Corporation Information,” the Code of Ethics provides
 8
      that the Company’s SEC filings “must comply with all applicable securities laws and SEC rules and must
 9
      be complete and correct in all material respects and understandable to the intended recipient,” stating:
10

11           As a result of the Corporation’s status as a public company, it is required to file periodic
             and other reports with the SEC. The Corporation takes its public disclosure responsibility
12           seriously to ensure that these reports furnish the marketplace with full, fair, accurate, timely
             and understandable disclosure regarding the financial and business condition of the
13           Corporation. All disclosures contained in reports and documents filed with or submitted
             to the SEC, or other government agencies, on behalf of the Corporation or contained in
14           other public communications made by the Corporation must comply with all applicable
15           securities laws and SEC rules and must be complete and correct in all material respects and
             understandable to the intended recipient.
16
             The Senior Officers, in relation to his or her area of responsibility, must be committed to
17           providing timely, consistent and accurate information, in compliance with all legal and
             regulatory requirements. It is imperative that this disclosure be accomplished consistently
18
             during both good times and bad and that all parties in the marketplace have equal or similar
19           access to this information.

20           All of the Corporation’s books, records, accounts and financial statements must be
             maintained in reasonable detail, must appropriately reflect the Corporation’s transactions,
21           and must conform both to applicable legal requirements and to the Corporation’s system
             of internal controls. Unrecorded or “off the book” funds, assets or liabilities should not be
22
             maintained unless permitted by applicable law or regulation. Senior Officers involved in
23           the preparation of the Corporation’s financial statements must prepare those statements in
             accordance with generally accepted accounting principles, consistently applied, and any
24           other applicable accounting standards and rules so that the financial statements materially,
             fairly and completely reflect the business transactions and financial statements and related
25           condition of the Corporation. Further, it is important that financial statements and related
             disclosures be free of material errors. All Employees must cooperate fully with the
26
             Corporation’s accounting and internal audit personnel as well as the Corporation’s
27           independent public accountants and legal counsel.

28           Specifically, each Senior Officer must:
                                                         16
                                      Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 17 of 36 Page ID #:17



 1
              •     be familiar and comply with the disclosure requirements generally applicable to the
 2                  Corporation and the Corporation’s disclosure controls and procedures and its internal
                    control over financial reporting;
 3
              •     take all necessary steps to ensure that all filings with the SEC and all other public
 4                  communications about the financial and business condition of the Corporation provide
                    full, fair, accurate, timely and understandable disclosure;
 5            •     not knowingly misrepresent, or cause others to misrepresent, facts about the
                    Corporation to others, including the Corporation’s independent auditors, governmental
 6                  regulators, self-regulating organizations and other governmental officials;
 7            •     to the extent that he or she participates in the creation of the Corporation’s books and
                    records, promote the accuracy, fairness and timeliness of those records; and
 8            •     in relation to his or her area of responsibility, properly review and
                    critically analyse proposed disclosure for accuracy and completeness.
 9
              59.      In a section titled, “PROTECTION AND PROPER USE OF COMPANY ASSETS,” the
10

11    Code of Ethics provides that “[a]ll Employees should protect the [Company’s] assets and ensure their

12    efficient use,” stating:

13            All Employees should protect the Corporation’s assets and ensure their efficient use. Theft,
              carelessness and waste have a direct impact on the Corporation’s profitability and are
14            prohibited.
15
              All Corporation assets should be used only for legitimate business purposes. Any suspected
16            incident of fraud or theft should be reported for investigation immediately. The obligation
              to protect Corporation assets includes the Corporation’s proprietary information.
17            Proprietary information includes intellectual property such as trade secrets, patents,
              trademarks, and copyrights, as well as business and marketing plans, engineering and
18
              manufacturing ideas, designs, databases, records and any non-public financial data or
19            reports. Unauthorized use or distribution of this information is prohibited and could also
              be illegal and result in civil or criminal penalties.
20
              All Employees owe a duty to the Corporation to advance its interests when the opportunity
21            arises. Employees are prohibited from taking for themselves personally (or for the benefit
              of friends or family members) opportunities that are discovered through the use of
22
              Corporation assets, property, information or position. Employees may not use Corporation
23            assets, property, information or position for personal gain (including gain of friends or
              family members). In addition, no director, officer or employee may compete with the
24            Corporation.
25            60.      In a section titled, “FAIR DEALING,” the Code of Ethics states:
26
              Each Employee must deal fairly with the Corporation’s customers, suppliers, partners,
27            service providers, competitors, employees and anyone else with whom he or she
              has contact in the course of performing his or her job. No director, officer or employee may
28
                                                          17
                                       Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 18 of 36 Page ID #:18



 1            take unfair advantage of anyone through manipulation, concealment, abuse or privileged
              information, misrepresentation of facts or any other unfair dealing practice.
 2
              61.        In a section titled, “Compliance with laws,” the Code of Ethics provides that the Company
 3

 4    and its officers and directors must comply with all applicable laws and regulations, stating:

 5            The Employees must respect, obey and comply with all applicable foreign, federal, state
              and local laws, rules and regulations applicable to the business and operations of the
 6            Corporation.
 7
              Employees who have access to, or knowledge of, material nonpublic information from or
 8            about the Corporation are prohibited from buying, selling or otherwise trading in the
              Corporation’s stock or other securities. “Material nonpublic” information includes any
 9            information, positive or negative, that has not yet been made available or disclosed to the
              public and that might be of significance to an investor, as part of the total mix of
10            information, in deciding whether to buy or sell stock or other securities.
11
              Employees also are prohibited from giving “tips” on material nonpublic information, that
12            is directly or indirectly disclosing such information to any other person, including family
              members, other relatives and friends, so that they may trade in the Corporation’s stock or
13            other securities.
14            Furthermore, if, during the course of an Employee’s service with the Corporation, he or
15            she acquires material nonpublic information about another company, such as one of the
              Corporation’s customers or suppliers, or the Employee learns that the Corporation is
16            planning a major transaction with another company (such as an acquisition), the Employee
              is restricted from trading in the securities of the other company.
17
              62.        In a section titled, “Reporting actual and potential violations of the code and Accountability
18

19    for compliance with the code,” the Code of Ethics provides that the Company’s officers and directors must

20    report any violations of the Code of Ethics, and that failure to do so is itself a violation of the Code of

21    Ethics, stating:
22
              The Corporation, through the Board or the Audit Committee, is responsible for applying
23            this Code to specific situations in which questions may arise and has the authority to
              interpret this Code in any particular situation. This Code is not intended to provide a
24            comprehensive guideline for Senior Officers in relation to their business activities with the
              Corporation. Any Employee may seek clarification on the application of this Code from
25            the Board or the Audit Committee.
26
              Each Employee must:
27
              •     notify the Corporation of any existing or potential violation of this Code, and failure to
28                  do so is itself a breach of the Code; and
                                                            18
                                         Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 19 of 36 Page ID #:19



 1           •     not retaliate, directly or indirectly, or encourage others to do so, against any Employee
                   for reports, made in good faith, of any misconduct or violations of the Code solely
 2                 because that Employee raised a legitimate ethical issue.
 3
             The Board or the Audit Committee will take all action it considers appropriate to
 4           investigate any breach of the Code reported to it. All Employees are required to cooperate
             fully with any such investigations and to provide truthful and accurate information. If the
 5           Board or the Audit Committee determines that a breach has occurred, it will take or
             authorize disciplinary or preventative action as it deems appropriate, after consultation with
 6           the Corporation’s counsel if warranted, up to and including termination of
 7           employment. Where appropriate, the Corporation will not limit itself to disciplinary action
             but may pursue legal action against the offending Employee involved. In some cases, the
 8           Corporation may have a legal or ethical obligation to call violations to the attention of
             appropriate enforcement authorities.
 9
             Compliance with the Code may be monitored by audits performed by the Board, Audit
10           Committee, the Corporation’s counsel and/or by the Corporation’s outside auditors. All
11           Employees are required to cooperate fully with any such audits and to provide truthful and
             accurate information.
12
             Any waiver of this Code for any Employee may be made only by the Board or the Audit
13           Committee and will be promptly disclosed to stockholders and others, as required by
             applicable law. The Corporation must disclose changes to and waivers of the Code in
14           accordance with applicable law.
15
             63.      The Individual Defendants violated the Code of Ethics by engaging in or permitting the
16
      scheme to issue materially false and misleading statements to the public and to facilitate and disguise the
17
      Individual Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment, and
18

19    waste of corporate assets. Moreover, in violation of the Code of Ethics, the Individual Defendants failed

20    to maintain the accuracy of Company records and reports, comply with laws and regulations, conduct

21    business in an honest and ethical manner, and properly report violations of the Code of Ethics.
22
                                  INDIVIDUAL DEFENDANTS’ MISCONDUCT
23
             Background
24
             64.      Verb purports to be a provider of “cloud-based business software products.” The
25
      Company’s primary offering is a CRM software application that allows marketing and sales professionals
26

27    to communicate with their customers via interactive video. During the Relevant Period, this CRM

28    application was called notifiCRM.
                                                          19
                                       Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 20 of 36 Page ID #:20



 1           65.     CRM products encompass a range of software applications and tools used to manage a
 2    company’s interactions and relationships with current and potential customers.
 3
             66.     Verb has rebranded itself a number of times over the course of its life, having previously
 4
      done business under the names Cutaia Media Group, LLC, Global System Designs, Inc., bBooth, Inc.,
 5
      bBooth (USA), Inc., and most recently, nFusz, Inc.
 6

 7           67.     Prior to April 5, 2019, Verb shares were traded on the OTC Marketplace under the ticker

 8    symbols “FUSZ” and “VRRB.”

 9           68.     Verb has not generated any significant profits and has consistently incurred heavy losses
10    since the Company was founded. The 2018 10-K disclosed that the Company’s net loss for the fiscal year
11
      ended December 31, 2017 was $7,266,00, and the Company’s net loss for the fiscal year ended December
12
      31, 2018 was a staggering $12,127,000.
13
             69.     The 2018 10-K maintained that during the fiscal year ended December 31, 2018, the
14

15    Company “lack[ed] sufficient internal controls over financial reporting,” and that “implementing

16    acceptable internal controls will be difficult.” The 2018 10-K listed the following reasons for the

17    Company’s lack of sufficient internal controls:
18
             ●       there is a lack of segregation of duties necessary for a good system of internal
19                   control due, to insufficient accounting staff due to our size;

20           ●      the staffing of our accounting department is weak due to the lack of qualifications
                    and training, and the lack of formal review process;
21
             ●      our control environment is weak due to the lack of an effective risk assessment
22
                    process, the lack of internal audit function, and insufficient documentation and
23                  communication of the accounting policies; and

24           ●      failure in the operating effectiveness over controls related to recording revenue.
25           70.     The CRM industry in which Verb operates is highly competitive, and is dominated by a
26
      number of large, well established companies, including Oracle.
27

28
                                                       20
                                    Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 21 of 36 Page ID #:21



 1           71.     Oracle is a multinational computer technology company that provides products and
 2    services that address all aspects of information technology environments. In 2018, Oracle was one of the
 3
      largest software companies in the world, by revenue.
 4
             72.     One of Oracle’s software offerings is NetSuite, a leading cloud-based software service that
 5
      provides CRM resources, as well as revenue and supply chain management tools to medium and small
 6

 7    businesses.

 8           73.     On January 2, 2018, Verb and Oracle entered into the Oracle Agreement, which stipulated

 9    that Oracle would provide Verb with a software developer toolkit that would allow notifiCRM to interface
10    with Oracle’s NetSuite platform. The terms of the Oracle Agreement also stated that Oracle reserved the
11
      right to use Verb’s marketing materials in connection with Oracle’s marketing activities.
12
             74.     On or around that date, the Individual Defendants concocted a scheme to greatly exaggerate
13
      the terms of the Oracle Agreement to the investing public, in order to artificially inflate the value of the
14

15    Company’s stock. The Individual Defendants aimed to implement this scheme by falsely claiming that

16    Oracle had agreed to market the Company’s software, including notifiCRM, to Oracle’s customer base

17    through its substantial salesforce, and to “jointly” develop an application with the Company to integrate
18
      notifiCRM into NetSuite.
19
             False and Misleading Statements
20
             January 3, 2018 8-K
21
             75.     On January 3, 2018, Verb issued the January 8-K, announcing that the Company had
22
      entered into an agreement with Oracle to develop a software application for Oracle to market to its
23

24    customers. The January 8-K stated, in relevant part:

25           Item 1.01. Entry into a Material Definitive Agreement.
26           On January 2, 2018 we entered into an agreement with ORACLE AMERICA, INC.
             (“ORACLE”) (the “Agreement”) pursuant to which we agreed to develop an application
27
             (a “Partner Application” as defined in the Agreement) to facilitate the integration of our
28           notifiCRM interactive video messaging technology into the NetSuite Software-as-a-
                                                        21
                                     Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 22 of 36 Page ID #:22



 1           Service (SaaS) platform developed by ORACLE (the “ORACLE SERVICE”), and to
             ensure the interoperability of our notifiCRM technology with the ORACLE SERVICE.
 2           The Parties intend that all ORACLE NetSuite customers (existing and future) that pay an
             additional per user fee (discussed below), will have the ability to create, edit, send, and
 3
             track notifiCRM interactive video messaging seamlessly through the ORACLE NetSuite
 4           user interface. The ORACLE SERVICE integrates Enterprise Resource Planning,
             Customer Relationship Management, E-commerce (web site hosting, web store
 5           transactions) and partner collaboration capabilities.
 6           The Agreement provides that the development of the application, which will be
 7           undertaken jointly by us and ORACLE, will be completed within one year. We anticipate
             that development of the application, which has already begun, will be completed within
 8           120 days. The Agreement is for an initial term of one year, but renews automatically for
             successive one-year terms, unless sooner terminated in accordance with the termination
 9           provisions set forth in the Agreement.
10           Upon completion of development and testing of the application, it will be marketed jointly
11           by us and ORACLE, through, among other things, ORACLE’S existing network of
             approximately 2,000 ORACLE NetSuite sales reps. Pricing is yet to be finalized, but it is
12           estimated that the integrated notifiCRM feature set will be offered at a price of between
             $10 and $25 (or such higher price, depending upon the requested features and functionality)
13           per user, per month, (the “notifiCRM Fee”) which is in addition to the price each user pays
             for the ORACLE SERVICE. The Agreement provides that the notifiCRM fee will be
14           shared between us and ORACLE as follows: 90% to us and 10% to ORACLE.
15
             The Agreement contains covenants, representations and warranties of us and ORACLE
16           that are typical for agreements of this type, including, among other things, provisions for
             confidentiality, intellectual property, and the licensed use of each other’s trademarks for
17           marketing purposes. The Agreement is non-exclusive. It is currently contemplated that
             once the application is available to be marketed to ORACLE customers, the Parties will
18
             prepare and distribute a joint press release.
19
             The foregoing description of the terms of the Agreement, does not purport to be complete
20           and is subject to and qualified in its entirety by reference to the Agreement itself, the terms
             of which are incorporated herein by reference. The benefits and representations and
21           warranties set forth in such document (if any) are not intended to and do not constitute
             continuing representations and warranties of us or any other party to persons not a party
22
             thereto.
23
      (Emphasis added).
24
             February 23, 2018 Uptick Newswire Interview
25
             76.    On February 23, 2018, Uptick Newswire posted a video interview with Defendant Cutaia
26

27    on YouTube. During the interview, Defendant Cutaia discussed the Oracle Agreement, stating that the

28    Company and Oracle would issue a joint press release in “30 to 45 days,” and that Oracle would sell
                                                        22
                                     Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 23 of 36 Page ID #:23



 1    notifiCRM as an “upgrade” to Oracle’s NetSuite user interface. Defendant Cutaia also maintained that
 2    Oracle’s 2,000 employee salesforce would market Verb’s technology.
 3
             March 1, 2018 Video Presentation
 4
             77.     On March 1, 2018, Defendant Cutaia posted a video on YouTube touting the Oracle
 5
      Agreement. The video stated, in relevant part:
 6

 7           The 300 billion dollar public company with who we just signed a contract to incorporate
             our interactive video technology into their CRM platform. They have got millions of
 8           current subscribers and a sales force of over 2,000 people who will market our product as
             an upgrade feature to all of those customers. And best of all, we keep 90% of the monthly
 9           recurring revenue from each one of those sales. Game changer for us and a huge
             advancement for them.
10

11           April 2, 2018 Form 10-K

12           78.     On April 2, 2018, the Company filed the 2017 10-K with the SEC. The 2017 10-K was

13    signed by Defendants Cutaia, Clayborne, and Geiskopf, and contained certifications pursuant to Rule 13a-
14    14(a) and 15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by
15
      Defendants Cutaia and Clayborne attesting to the accuracy of the financial statements contained therein,
16
      the disclosure of any material changes to the Company’s internal controls, and the disclosure of any fraud
17
      committed by the Company, its officers, or its directors.
18

19           79.     With respect to the Oracle Agreement, the 2017 10-K stated:

20           We enter into license or partnership agreements with other CRM providers to incorporate
             our notifiCRM technology into such other CRM providers’ software platform that they
21           offer to their existing and prospective client base, for an additional monthly fee which is
             shared with us. In January 2018, we entered into such an agreement with Oracle America,
22
             Inc. to integrate our notifiCRM product into their NetSuite platform on a revenue share
23           basis.

24           80.     The statements in ¶¶75–79 were materially false and misleading because they failed to
25    disclose, inter alia, that: (1) Oracle had not agreed to jointly develop an application to integrate notifiCRM
26
      into NetSuite; (2) Oracle had not agreed to jointly market the Company’s software to its customers and
27
      the public through, inter alia, Oracle’s existing network of sales representatives; (3) the Oracle Agreement
28
                                                         23
                                      Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 24 of 36 Page ID #:24



 1    had thus been overstated; (4) the Oracle Agreement merely provided Verb with access to an application
 2    developer toolkit and; (5) Verb had to pay a fee to Oracle in connection with the partnership and access
 3
      to the toolkit. As a result of the foregoing, the Company’s public statements regarding its business,
 4
      operations, and prospects were materially false, misleading, and lacked a reasonable basis in fact at all
 5
      relevant times.
 6

 7           81.        During the time the Company issued the false and misleading statements described herein,

 8    the price of the Company’s stock rose by over 2000%, from $0.12 per share at the close of trading on

 9    January 3, 2018, to $2.70 per share at the close of trading on April 19, 2018.
10                                           The Truth Begins to Emerge
11
             82.        On April 23, 2018, the Company filed with the SEC a report on Form 8-K (the “April 8-
12
      K”) disclosing, for the first time, the actual terms of the Oracle Agreement.
13
             83.        The text of the Oracle Agreement, which was attached as an exhibit to the April 8-K,
14
      revealed that there was no agreement between Oracle and the Company for Oracle to market the
15

16    Company’s application to Oracle’s customers, nor was there any agreement to jointly develop an

17    application to integrate notifiCRM into NetSuite. In relevant part, the Oracle Agreement stated:
18           4.         Partner Program Requirements.
19
             4.8. Development. Partner will develop and make commercially available at least one (1)
20           Partner Application or Partner Connector within one (1) year from the Effective Date.
                                                        ***
21           4.10. Inspection. Only Partner Applications or Partner Connectors authorized by Oracle
             may be made available to Customers. Oracle’s authorization of a Partner Application or
22           Partner Connector does not mean that Oracle has inspected or reviewed the Partner
23           Application or Partner Connector. Oracle may inspect the Partner Application or Partner
             Connector, including the source code and documentation related thereto, at any time during
24           the Term. If, during such inspection, Oracle determines that the Partner Application or the
             Partner Connector is in violation of this Agreement, including any security requirements,
25           any Partner Program rules, or the Marketing Guidelines, or is otherwise unsatisfactory,
             Oracle may terminate this Agreement, require that Partner modify the Partner Application
26           or Partner Connector, or suspend Partner’s access to the Service until the violation or other
27           issues are resolved.

28
                                                          24
                                       Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 25 of 36 Page ID #:25



 1                                                         ***
              5.     Marketing.
 2
              5.1. Participation on SuiteApp.com. Within one (1) month from the commercial availability
 3
              of Partner Application or Partner Connector or upon request from Oracle, Partner will
 4            provide marketing information about Partner, the Partner Application, or the Partner
              Connector (“Marketing Materials”) to be posted on the SuiteApp.com area of the Oracle
 5            website, in the Partner Program newsletter, or in connection with any Oracle marketing
              activities. Partner grants to Oracle a non-exclusive, worldwide, fully-paid, royalty free
 6            license during the Term to use the Marketing Materials, including any of Partner’s Marks,
 7            trade names, or other trademarks included therein, in connection with any Oracle marketing
              activities, and to list Partner as a Oracle partner wherever such lists may appear. Oracle
 8            reserves the right, in its sole discretion, to refuse to list the Partner Application or Partner
              Connector on SuiteApp.com or to remove or modify Marketing Material. For avoidance of
 9            doubt, only Partner Applications and Partner Connectors that have met the requirements of
              the Quality Program as set forth in Section 4.12 will be listed on SuiteApp.com.
10                                                           ***
11            5.4. Partner Activities. Unless otherwise expressly authorized in advance in writing by
              Oracle, Partner will not in any way express or imply that any opinions contained in
12            Partner’s promotional activities are endorsed by Oracle. Neither Partner, nor someone
              acting for Partner, will solicit any persons or entities which Partner knows to be (or should
13            reasonably know to be) an Oracle Customer for any purpose, except for the purpose of
              promoting the applicable Partner Application, Partner Connector, or Oracle products and
14            services. Partner will not diminish or damage the reputation or goodwill of Oracle or the
15            Service.
                                                             ***
16            14. Publicity. Subject to the permission granted in Section 5 of this Agreement, neither
              Party will issue any press release, make a public statement, or publicize this Agreement,
17            without the prior written consent of the other Party. Notwithstanding the foregoing, each
              Party will be entitled to comply with government reporting obligations and information
18
              request in connection with this Agreement.
19
              84.    Critically, the text of the Oracle Agreement revealed the full extent of the relationship
20
      between Oracle and the Company. Oracle had merely provided the Company with a developer toolkit, for
21
      a fee, so that the Company could modify its applications to make them compatible with Oracle’s NetSuite
22

23    interface.

24            85.    Nevertheless, the April 8-K downplayed the discrepancies between the Company’s prior
25    representations and the actual terms of the Oracle Agreement, stating, in relevant part:
26
              A press release we approved announcing the [the integration of the Company’s product
27            with Oracle’s NetSuite] has been prepared but we have been advised that it is awaiting
              final review and approval by certain parties, including the Oracle NetSuite CEO, after
28
                                                         25
                                      Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 26 of 36 Page ID #:26



 1           which, subject to any changes, will be distributed to the news wires. We have requested
             that the review and approval process be expedited.
 2
             86.     Over the next week, as uncertainty regarding the Oracle Agreement and the nature of the
 3

 4    relationship between Oracle and the Company began to ripple throughout the market, the price of the

 5    Company’s stock declined considerably. At the close of trading on April 30, 2018 the price of the
 6    Company’s stock had fallen to $1.54 per share, down from $2.45 per share at the close of trading on April
 7
      23, 2018, representing a 43% decline.
 8
             87.     On April 30, 2018, Defendant Cutaia released a video announcing that Oracle and the
 9
      Company would issue a joint press release “within days” to give context to the Oracle Agreement and the
10

11    Company’s prior representations. This purported joint press release was never issued.

12           88.     The price of the Company’s stock sunk even lower in the days following Defendant

13    Cutaia’s April 30, 2018 announcement, to close at $1.08 per share on May 2, 2018.
14                                            DAMAGES TO VERB
15
             89.     As a direct and proximate result of the Individual Defendants’ conduct, Verb has lost and
16
      will continue to lose and expend many millions of dollars.
17
             90.     Such expenditures include, but are not limited to, legal fees associated with the Securities
18

19    Class Actions filed against the Company and its CEO, any internal investigations, and amounts paid to

20    outside lawyers, accountants, and investigators in connection thereto.

21           91.     Such losses include, but are not limited to, handsome compensation and benefits paid to
22
      the Individual Defendants who breached their fiduciary duties to the Company, including bonuses tied to
23
      the Company’s attainment of certain objectives.
24
             92.     As a direct and proximate result of the Individual Defendants’ conduct, Verb has also
25
      suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount” that will
26

27    plague the Company’s stock in the future due to the Company’s and their misrepresentations and the

28    Individual Defendants’ breaches of fiduciary duties and unjust enrichment.
                                                        26
                                     Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 27 of 36 Page ID #:27



 1                                        DERIVATIVE ALLEGATIONS
 2              93.   Plaintiff brings this action derivatively and for the benefit of Verb to redress injuries
 3
      suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their fiduciary duties as
 4
      directors and/or officers of Verb, unjust enrichment, and waste of corporate assets, as well as the aiding
 5
      and abetting thereof.
 6

 7              94.   Verb is named solely as a nominal party in this action. This is not a collusive action to

 8    confer jurisdiction on this Court that it would not otherwise have.

 9              95.   Plaintiff is, and has been at all relevant times, a shareholder of Verb. Plaintiff will
10    adequately and fairly represent the interests of Verb in enforcing and prosecuting its rights, and, to that
11
      end, has retained competent counsel, experienced in derivative litigation, to enforce and prosecute this
12
      action.
13
                                      DEMAND FUTILITY ALLEGATIONS
14

15              96.   Plaintiff incorporates by reference and re-alleges each and every allegation stated above as

16    if fully set forth herein.

17              97.   A pre-suit demand on the Board of Verb is futile and, therefore, excused. At the time of
18
      filing of this action, the Board consists of Defendants Cutaia and Geiskopf (the “Directors-Defendants”)
19
      and non-parties Philip J. Bond and Kenneth S. Cragun (together with the Director-Defendants, the
20
      “Directors”). Plaintiff needs only to allege demand futility as to two of the four Directors who are on the
21
      Board at the time this action is commenced.
22

23              98.   Demand is excused as to all of the Directors-Defendants because each one of them faces,

24    individually and collectively, a substantial likelihood of liability as a result of the scheme they engaged in
25    knowingly or recklessly to make and/or cause the Company to make false and misleading statements and
26
      omissions of material facts, which renders them unable to impartially investigate the charges and decide
27
      whether to pursue action against themselves and the other perpetrators of the scheme.
28
                                                         27
                                      Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 28 of 36 Page ID #:28



 1           99.     In complete abdication of their fiduciary duties, the Directors-Defendants either knowingly
 2    or recklessly participated in making and/or causing the Company to make the materially false and
 3
      misleading statements alleged herein. The fraudulent scheme was intended to make the Company appear
 4
      more profitable and attractive to investors. As a result of the foregoing, the Directors-Defendants breached
 5
      their fiduciary duties, face a substantial likelihood of liability, are not disinterested, and demand upon
 6

 7    them is futile, and thus excused.

 8           100.    Additional reasons that demand on Defendant Cutaia is futile follow. Defendant Cutaia has

 9    served as the Company’s CEO, President, Chairman of the Board, Secretary, and Treasurer since the
10    Company was founded in October 2014, and is thus, as the Company admits, a non-independent director.
11
      The Company provides Defendant Cutaia with his principal occupation, and he receives handsome
12
      compensation, including $1,622,000 in 2018 for his services. Moreover, Defendant Cutaia is among the
13
      largest shareholders of Company stock, owning 3,837,203 shares, or 30.1% of the Company’s common
14

15    stock as of February 1, 2019, and therefore exerts significant control over all actions taken by the Company

16    requiring shareholder approval. As CEO and as a trusted Company director, he conducted little, if any,

17    oversight of the Company’s engagement in the scheme to make false and misleading statements,
18
      consciously disregarded his duties to monitor such controls over reporting and engagement in the scheme,
19
      and consciously disregarded his duties to protect corporate assets. Defendant Cutaia personally made or
20
      signed off on all of the false statements and omissions of material fact that are alleged herein, including
21
      those made in the January 8-K, the February 23, 2018 Uptick Newswire interview, the March 1, 2018
22

23    video presentation, and the 2017 10-K. Furthermore, Defendant Cutaia is a defendant in the Securities

24    Class Actions. For these reasons, too, Defendant Cutaia breached his fiduciary duties, faces a substantial
25    likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,
26
      therefore, excused.
27

28
                                                        28
                                     Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 29 of 36 Page ID #:29



 1           101.    Additional reasons that demand on Defendant Geiskopf is futile follow. Defendant
 2    Geiskopf has been a Company director since the Company was founded in October 2014, and currently
 3
      serves as the Chair of the Compensation Committee, and as a member of the Audit Committee and the
 4
      Governance and Nominating Committee. Additionally, Defendant Geiskopf served as the Chair and sole
 5
      member of the Audit Committee until September 10, 2018. As a trusted Company director and former
 6

 7    Chair of the Audit Committee, he conducted little, if any, oversight of the Company’s engagement in the

 8    scheme to make false and misleading statements, consciously disregarded his duties to monitor such

 9    controls over reporting and engagement in the scheme, and consciously disregarded his duties to protect
10    corporate assets. Pursuant to the Audit Committee Charter, the Audit Committee was responsible for
11
      reviewing the integrity of the Company’s internal controls and disclosure controls and procedures. As a
12
      result of the Audit Committee’s failures of management and oversight, Defendant Geiskopf faces a
13
      substantial likelihood of liability for his breach of fiduciary duties and any demand upon him is futile.
14

15           102.    Furthermore, Defendant Geiskopf signed, and thus personally made the false and

16    misleading statements in the 2017 10-K. Thus, for these reasons, Defendant Geiskopf breached his

17    fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus
18
      demand upon him is futile and, therefore, excused.
19
             103.    Additional reasons that demand on the Board is futile follow.
20
             104.    In violation of the Code of Ethics, the Director-Defendants conducted little, if any,
21
      oversight of the Company’s engagement in the Individual Defendants’ scheme to issue materially false
22

23    and misleading statements to the public and to facilitate and disguise the Individual Defendants’ violations

24    of law, including breaches of fiduciary duty, unjust enrichment, and waste of corporate assets. In further
25    violation of the Code of Ethics, the Director-Defendants failed to comply with laws and regulations,
26
      maintain the accuracy of Company records and reports, conduct business in an honest and ethical manner,
27

28
                                                        29
                                     Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 30 of 36 Page ID #:30



 1    and properly report violations of the Code of Ethics. Thus, the Director-Defendants face a substantial
 2    likelihood of liability and demand is futile as to them.
 3
             105.    Verb has been and will continue to be exposed to significant losses due to the wrongdoing
 4
      complained of herein, yet the Directors have not filed any lawsuits against themselves or others who were
 5
      responsible for that wrongful conduct to attempt to recover for Verb any part of the damages Verb suffered
 6

 7    and will continue to suffer thereby. Thus, any demand upon the Directors would be futile.

 8           106.    The Individual Defendants’ conduct described herein and summarized above could not

 9    have been the product of legitimate business judgment as it was based on bad faith and intentional,
10    reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim exculpation from their
11
      violations of duty pursuant to the Company’s charter (to the extent such a provision exists). As a majority
12
      of the Directors face a substantial likelihood of liability, they are self-interested in the transactions
13
      challenged herein and cannot be presumed to be capable of exercising independent and disinterested
14

15    judgment about whether to pursue this action on behalf of the shareholders of the Company. Accordingly,

16    demand is excused as being futile.

17           107.    The acts complained of herein constitute violations of fiduciary duties owed by Verb’s
18
      officers and directors, and these acts are incapable of ratification.
19
             108.    The Directors may also be protected against personal liability for their acts of
20
      mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability
21
      insurance if they caused the Company to purchase it for their protection with corporate funds, i.e., monies
22

23    belonging to the stockholders of Verb. If there is a directors’ and officers’ liability insurance policy

24    covering the Directors, it may contain provisions that eliminate coverage for any action brought directly
25    by the Company against the Directors, known as, inter alia, the “insured-versus-insured exclusion.” As a
26
      result, if the Directors were to sue themselves or certain of the officers of Verb, there would be no
27
      directors’ and officers’ insurance protection. Accordingly, the Directors cannot be expected to bring such
28
                                                         30
                                      Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 31 of 36 Page ID #:31



 1    a suit. On the other hand, if the suit is brought derivatively, as this action is brought, such insurance
 2    coverage, if such an insurance policy exists, will provide a basis for the Company to effectuate a recovery.
 3
      Thus, demand on the Directors is futile and, therefore, excused.
 4
                109.   If there is no directors’ and officers’ liability insurance, then the Directors will not cause
 5
      Verb to sue the Individual Defendants named herein, since, if they did, they would face a large uninsured
 6

 7    individual liability. Accordingly, demand is futile in that event, as well.

 8              110.   Thus, for all of the reasons set forth above, at least two of the Directors, cannot consider a

 9    demand with disinterestedness and independence. Consequently, a demand upon the Board is excused as
10    futile.
11
                                                     FIRST CLAIM
12
                         Against the Individual Defendants for Breach of Fiduciary Duties
13
                111.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth above,
14

15    as though fully set forth herein.

16              112.   Each Individual Defendant owed to the Company the duty to exercise candor, good faith,

17    and loyalty in the management and administration Verb’s business and affairs.
18
                113.   Each of the Individual Defendants violated and breached his or her fiduciary duties of
19
      candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.
20
                114.   The Individual Defendants’ conduct set forth herein was due to their intentional or reckless
21
      breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual Defendants
22

23    intentionally or recklessly breached or disregarded their fiduciary duties to protect the rights and interests

24    of Verb.
25              115.   In further breach of their fiduciary duties owed to Verb, the Individual Defendants made
26
      and/or caused the Company to omit that, or make false and/or misleading statements of material fact that
27
      failed to disclose, inter alia, that: (1) Oracle had not agreed to jointly develop an application to integrate
28
                                                          31
                                       Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 32 of 36 Page ID #:32



 1    notifiCRM into NetSuite; (2) Oracle had not agreed to jointly market the Company’s software to its
 2    customers and the public through, inter alia, Oracle’s existing network of sales representatives; (3) the
 3
      Oracle Agreement had thus been overstated; (4) the Oracle Agreement merely provided Verb with access
 4
      to an application developer toolkit and; (5) Verb had to pay a fee to Oracle in connection with the
 5
      partnership and access to the toolkit. As a result of the foregoing, the Company’s public statements
 6

 7    regarding its business, operations, and prospects were materially false, misleading, and lacked a

 8    reasonable basis in fact at all relevant times.

 9            116.    The Individual Defendants also failed to correct and/or caused the Company to fail to
10    correct the false and misleading statements and omissions of material fact, rendering them personally
11
      liable to the Company for breaching their fiduciary duties.
12
              117.    Also in breach of their fiduciary duties, the Individual Defendants failed to maintain
13
      internal controls.
14

15            118.    The Individual Defendants had actual or constructive knowledge that the Company issued

16    materially false and misleading statements, and they failed to correct the Company’s public statements

17    and representations. The Individual Defendants had actual knowledge of the misrepresentations and
18
      omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that they failed
19
      to ascertain and to disclose such facts, even though such facts were available to them. Such material
20
      misrepresentations and omissions were committed knowingly or recklessly and for the purpose and effect
21
      of artificially inflating the price of Verb’s stock.
22

23            119.    The Individual Defendants had actual or constructive knowledge that they had caused the

24    Company to improperly engage in the fraudulent schemes set forth herein and to fail to maintain internal
25    controls. The Individual Defendants had actual knowledge that the Company was engaging in the
26
      fraudulent schemes set forth herein, and that internal controls were not adequately maintained, or acted
27
      with reckless disregard for the truth, in that they caused the Company to improperly engage in the
28
                                                          32
                                       Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 33 of 36 Page ID #:33



 1    fraudulent schemes and to fail to maintain adequate internal controls, even though such facts were
 2    available to them. Such improper conduct was committed knowingly or recklessly and for the purpose
 3
      and effect of artificially inflating the price of Verb’s securities. The Individual Defendants, in good faith,
 4
      should have taken appropriate action to correct the schemes alleged herein and to prevent them from
 5
      continuing to occur.
 6

 7           120.    These actions were not a good-faith exercise of prudent business judgment to protect and

 8    promote the Company’s corporate interests.

 9           121.    As a direct and proximate result of the Individual Defendants’ breaches of their fiduciary
10    obligations, Verb has sustained and continues to sustain significant damages. As a result of the misconduct
11
      alleged herein, the Individual Defendants are liable to the Company.
12
             122.    Plaintiff on behalf of Verb has no adequate remedy at law.
13
                                                  SECOND CLAIM
14

15                              Against Individual Defendants for Unjust Enrichment

16           123.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth above,

17    as though fully set forth herein.
18
             124.    By their wrongful acts, violations of law, and false and misleading statements and
19
      omissions of material fact that they made and/or caused to be made, the Individual Defendants were
20
      unjustly enriched at the expense of, and to the detriment of, Verb.
21
             125.    The Individual Defendants, based on improper conduct, received bonuses, stock options,
22

23    or similar compensation from Verb that was tied to the performance or artificially inflated valuation of

24    Verb, or received compensation that was unjust in light of the Individual Defendants’ bad faith conduct.
25           126.    Plaintiff, as a shareholder and a representative of Verb, seeks restitution from the Individual
26
      Defendants and seeks an order from this Court disgorging all profits, benefits, and other compensation,
27

28
                                                         33
                                      Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 34 of 36 Page ID #:34



 1    including any performance-based or valuation-based compensation, obtained by the Individual
 2    Defendants due to their wrongful conduct and breach of their fiduciary and contractual duties.
 3
             127.    Plaintiff on behalf of Verb has no adequate remedy at law.
 4
                                                      THIRD CLAIM
 5
                    Derivatively Against Individual Defendants for Waste of Corporate Assets
 6

 7           128.    Plaintiffs incorporate by reference and re-allege each and every allegation set forth above,

 8    as though fully set forth herein.

 9           129.    As a further result of the foregoing, the Company will incur many millions of dollars of
10    legal liability and/or costs to defend unlawful actions, to engage in internal investigations, and to lose
11
      financing from investors and business from future customers who no longer trust the Company and its
12
      products.
13
             130.    As a result of the waste of corporate assets, the Individual Defendants are each liable to the
14

15    Company.

16           131.    Plaintiffs on behalf of Verb have no adequate remedy at law.

17                                            PRAYER FOR RELIEF
18
             FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all
19
      Individual Defendants as follows:
20
                     (a)     Declaring that Plaintiff may maintain this action on behalf of Verb, and that
21
      Plaintiff is an adequate representative of the Company;
22

23                   (b)     Declaring that the Individual Defendants have breached and/or aided and abetted

24    the breach of their fiduciary duties to Verb;
25                   (c)     Determining and awarding to Verb the damages sustained by it as a result of the
26
      violations set forth above from each of the Individual Defendants, jointly and severally, together with pre-
27
      judgment and post-judgment interest thereon;
28
                                                         34
                                      Verified Shareholder Derivative Complaint
     Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 35 of 36 Page ID #:35



 1                   (d)      Directing Verb and the Individual Defendants to take all necessary actions to
 2    reform and improve its corporate governance and internal procedures to comply with applicable laws and
 3
      to protect Verb and its shareholders from a repeat of the damaging events described herein, including, but
 4
      not limited to, putting forward for shareholder vote the following resolutions for amendments to the
 5
      Company’s Bylaws or Certificate of Incorporation and the following actions as may be necessary to ensure
 6

 7    proper corporate governance policies:

 8                         1. a proposal to strengthen the Board’s supervision of operations and develop and

 9                implement procedures for greater shareholder input into the policies and guidelines of the
10                board;
11
                           2. a provision to permit the shareholders of Verb to nominate at least two candidates
12
                  for election to the Board; and
13
                           3. a proposal to ensure the establishment of effective oversight of compliance with
14

15                applicable laws, rules, and regulations.

16                   (e)      Awarding Verb restitution from Individual Defendants, and each of them;

17                   (f)      Awarding Plaintiff the costs and disbursements of this action, including reasonable
18
      attorneys’ and experts’ fees, costs, and expenses; and
19
                     (g)      Granting such other and further relief as the Court may deem just and proper.
20
                                            JURY TRIAL DEMANDED
21
             Plaintiff hereby demands a trial by jury.
22

23    Dated: September 26, 2018                     Respectfully submitted,

24                                                  THE BROWN LAW FIRM, P.C.
25                                                       s/ Robert C. Moest                   .
                                                    Counsel for Plaintiff
26

27

28
                                                         35
                                      Verified Shareholder Derivative Complaint
Case 2:19-cv-08393-GW-MAA Document 1 Filed 09/27/19 Page 36 of 36 Page ID #:36



                                        9(5,),&$7,21

         , 5LFKDUG 0RRUH DP D SODLQWLII LQ WKH ZLWKLQ DFWLRQ           , KDYH UHYLHZHG WKH
 DOOHJDWLRQV PDGH LQ WKLV FRQVROLGDWHG VKDUHKROGHU GHULYDWLYH FRPSODLQW NQRZ WKH FRQWHQWV
 WKHUHRI DQG DXWKRUL]H LWV ILOLQJ 7R WKRVH DOOHJDWLRQV RI ZKLFK , KDYH SHUVRQDO NQRZOHGJH ,
 EHOLHYH WKRVH DOOHJDWLRQV WR EH WUXH $V WR WKRVH DOOHJDWLRQV RI ZKLFK , GR QRW KDYH SHUVRQDO
 NQRZOHGJH , UHO\ XSRQ P\ FRXQVHO DQG WKHLU LQYHVWLJDWLRQ DQG EHOLHYH WKHP WR EH WUXH

        , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ LV WUXH DQG FRUUHFW ([HFXWHG WKLV BWK
          
 GD\ RI BBBBBBBBBB 

                                                     BBBBB
                               3JDIBSE .PPSF
